Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 5, 2021

                                       No. 04-20-00304-CV

             1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                 Appellants

                                                 v.

                  MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                   Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

        On February 23, 2021, we ordered the court reporter, Leticia Murillo Escamilla, to appear
before this court on March 18, 2021, to show cause why she should not be held in civil and
criminal contempt of this court and sanctioned for violating this court’s order requiring her to file
the complete reporter’s record in this case by February 9, 2021. On March 1, 2021, Ms.
Escamilla filed Volumes 1 and 11 of the reporter’s record as well as a letter. In her letter, Ms.
Escamilla stated: “Except for the exhibits that are to be supplemented, the reporter’s record is
finally complete and filed.” On March 5, 2021, Ms. Escamilla filed a supplemental volume of
exhibits. On March 8, 2021, this court cancelled the show cause hearing and ordered appellants’
brief due on April 7, 2021.

       On March 17, 2021, Ms. Escamilla filed eleven volumes of a supplemental record. On
April 1, 2021, Appellants filed an emergency motion to extend their briefing deadline.
Appellants represent:

       On March 31, 2021, it became clear to Appellants that the reporter’s record was
       not, in fact, complete. It was missing an entire cross examination of a key witness
       that took place on April 18, 2019. Appellants immediately called the court
       reporter for an explanation. The court reporter explained that she had assigned a
       portion of the April 18, 2019 transcript to someone else and had overlooked that it
       had not been transcribed. She promised to have the missing portion of the
       transcript completed by Friday, April 2, 2021.
       Accordingly, we ORDER that Ms. Escamilla confirm, by April 6, 2021, that all sections
of the reporter’s record have been properly transcribed and submitted to the court. If Ms.
Escamilla does not respond to this order or if the complete reporter’s record is not received
by such date, this court may issue an order directing Ms. Escamilla to appear before this
court in person and show cause why she should not be held in contempt for failing to file
the record or comply with court orders.

       We further ORDER that appellants’ brief is due thirty days from the later of (1) the date
Ms. Escamilla files the complete reporter’s record or (2) the date Ms. Escamilla files a
confirmation in accordance with this order that the reporter’s record is complete.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court